NONFINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species A – FIG.1 with claims 1-10 in the reply filed on 5/12/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “newly” in claims 1 and 8 is a relative term which renders the claim indefinite. The term “newly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term is interpreted to mean any mounted or installed third-party module capable of performing similarly claimed functions.
Claim 7 recites the limitation "the engine start circuit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 further includes duplicate limitations of “at lease on vehicle security sensor”.  Clarification and correction required.
Claim 10 further includes duplicate limitations of “an engine start circuit”.  Clarification and correction required.
Dependent claims are rejected due to their dependency.
Claim Objections
Claim 4 is objected to because of the following informalities: 
Claim 4 on line 1 includes “at least one vehicle sensor” which should be --the at least one vehicle sensor--.
Claim 4 on line 3 includes “Wherein” which should be --wherein--.
Claim 4 on line 3 includes “a requested piggyback control function” which should be --the requested piggyback control function--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over FLICK (US 6297731 B1) in view of HEINZ (US 9955396 B1).
Re claim 1. FLICK discloses (abstract) an Ethernet-based vehicle control system (i.e. FIG.1 – basic structure as the claimed invention), comprising: 
a router (i.e. data communications bus 12) for connecting a vehicle internal network and a vehicle external network; (FIG.1) 
a vehicle electronic element (i.e. RKE 13/14) connected to and communicating with the router; and 
a third-party module 22 newly mounted (i.e. FIG.1 shows piggyback controller mounted within vehicle 11 as its own separate device) on a vehicle 11 to control the vehicle electronic element, 
wherein the vehicle electronic element includes a Remote Keyless Entry (RKE) module 13 (i.e. remote keyless entry (RKE) system), and 
the third-party module piggybacks (c.6 ll.10-67) on a signal input into the RKE module (i.e. a piggyback remote controller to be added, for example, to the vehicle for performing a desired function based upon predetermined RKE signals generated on the data communications bus 12 by the RKE controller 14. In other words, the piggyback controller permits the straightforward addition of one or more new remote control functions to a vehicle already including an RKE system and a data communications bus 12) by a remote controller through the vehicle external network. (FIG.1)
	FLICK further discloses (c.6 ll.10-40) data communications can include various types, via data bus, hardwire or combination thereof.
However, FLICK fails to explicitly disclose:
	a router.
	One of ordinary skill in the art knows that routers are well known for use in networks for communicating data.
HEINZ teaches (abstract) in a similar field of invention, a vehicle network includes use of a router to enable network for the vehicle, such as an Ethernet. (c.5 ll.60 – c.6 ll.4)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using or replacing a data communication bus of FLICK with a router as taught by HEINZ in order to provide a means to communicate data across a vehicle network capable of operating for an Ethernet network or other similar network, as shown by FIG.1 of HEINZ.
	Re claim 2. FLICK discloses (c.9 ll.29-51) the system according to claim 1, wherein the RKE module includes: 
an RKE receiver 13 for receiving a signal transmitted from an RKE transmitter; and 
an RKE controller 14 for generating an RKE signal from a signal transferred from the RKE receiver.
Re claim 3. FLICK discloses (c.9 ll.29-56) the system according to claim 2, further comprising a piggyback controller for performing a requested piggyback control function based on a preset RKE signal generated by the RKE controller, 
wherein the vehicle electronic element includes at least one vehicle sensor, and at least one RKE actuator for performing an RKE function in response to the RKE signal.
Re claim 4. FLICK discloses the system according to claim 3, further comprising at least one vehicle sensor 23 connected to the piggyback controller, 
wherein the piggyback controller performs a requested piggyback control function based on the at least one vehicle sensor. (c.6 ll.49-54)
Re claim 5. FLICK discloses (FIG.1 – c.6 ll.19-54) the system according to claim 4, wherein the at least one vehicle sensor includes at least one vehicle security sensor, and the piggyback controller includes a piggyback alarm controller connected to the at least one vehicle security sensor, and the requested piggyback control function is switching the piggyback alarm controller between an arming mode capable of generating an alarm and a disarming mode, based on the at least one vehicle security sensor.
Re claim 6. FLICK discloses (c.7 ll.1-18) the system according to claim 2, wherein the vehicle electronic element includes at least one vehicle security sensor of the vehicle, and a piggyback alarm controller for switching between an arming mode and a disarming mode based on preset RKE signals generated by the RKE controller, wherein an alarm is generated based on the at least one vehicle security sensor when the piggyback alarm controller is in the armed mode.
Re claim 7. FLICK discloses (c.7 ll.19-45) the system according to claim 2, further comprising a piggyback remote start controller for activating the engine start circuit based on a predetermined RKE signal generated by the RKE controller and the at least one vehicle sensor, wherein the vehicle includes an engine start circuit, and the vehicle electronic element includes at least one vehicle sensor.
Re claim 8. FLICK as modified by HEINZ discloses (as applied for claims 1-4 above) an Ethernet-based vehicle control method performed by an Ethernet-based vehicle device including: 
a router for connecting a vehicle internal network and a vehicle external network; 
a vehicle electronic element connected to and communicating with the router; and 
a third-party module newly installed in the vehicle to control the vehicle electronic element, 
wherein the vehicle electronic component includes a Remote Keyless Entry (RKE) module including an RKE receiver for receiving a signal transmitted from an RKE transmitter and an RKE controller for generating an RKE signal from a signal transferred from the RKE receiver (as for claim 2), and 
at least one RKE actuator for responding to an RKE function in response to the RKE signal (as for claim 3), and the method comprising the steps of: 
connecting the third-party module to the router to piggyback on a signal input into the RKE module by a remote controller through the vehicle external network; and 
performing a requested piggyback control function using a piggyback controller based on a predetermined RKE signal generated by the RKE controller (as for claim 4).
Re claim 9. FLICK discloses (as applied for claim 5) the method according to claim 8, wherein the vehicle further includes at least one vehicle security sensor, and the piggyback controller includes a piggyback alarm controller connected to the at least one vehicle security sensor, and the requested piggyback control function is to switch the piggyback alarm controller between an arming mode capable of generating an alarm and a disarming mode, based on at least one vehicle security sensor.
Re claim 10. FLICK discloses (as applied for claim 7) the method according to claim 8, wherein the vehicle includes an engine start circuit, and the piggyback controller includes a piggyback remote start controller connected to an engine start circuit, and the requested piggyback control function is to activate the engine start circuit.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        5/17/2022